Dismissed and Memorandum Opinion filed May 13, 2004








Dismissed and Memorandum Opinion filed May 13, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00436-CV
____________
 
PADDY
ARGOVITZ, Appellant
 
V.
 
JERRY ARGOVITZ, Appellee
 

 
On Appeal from the 309th District
Court 
Harris County,
Texas
Trial Court
Cause No.  03-58210
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order referring the case
to arbitration signed April 23,2004.  On May 6, 2004, appellant filed a motion to
dismiss the appeal because the order is not appealable.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed. 
PER CURIAM
Judgment rendered
and Memorandum Opinion filed May 13, 2004.
Panel consists of
Chief Justice Hedges and Justices Frost and Guzman.